ORDER
This matter having been presented to the Court on the petition of JOSEPH C. LANE of Manasquan, who was admitted to the bar of this State in 1992, for review of the decision of the Disciplinary Review Board in DRB 13-264, and on respondent’s motion to vacate the Order of three-month suspension filed by the Court in this matter on May 16, 2014, and good cause appearing;
It is ORDERED that the petition for review (R — 13—13) and motion to vacate the Order of suspension (M-1222-13) are granted, and the Order of suspension filed May 16, 2014, and stayed June 11, 2014, is hereby vacated; and it is further
ORDERED that discipline for the unethical conduct that is the subject of D-68-13 (DRB 13-264), shall be imposed this date by separate Order; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.